Case 1:19-cr-00354-JSR Document 102 Filed 04/19/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee a ee ee xX
UNITED STATES OF AMERICA, :
19-cr-354 (JSR)
-y-
CHRISTIAN NIEVES, : MEMORANDUM ORDER
a/k/a “Eric Rosario” and :
ELIAS POLANCO, :
Defendants. :
eee ee ee ee ee xX

JED S. RAKOFF, U.S.D.J.

Now before the Court are the Government’s motions to
introduce, and the defense’s corresponding motions to exclude,
expert testimony from Reginald Donaldson regarding his analysis of
cell-site records to determine the approximate location of two
phones allegedly associated with defendant Elias Polanco, and
expert testimony from Paul Jeselson regarding the overall rules
and practices of the Trinitarios gang. Finding that “serious
questions ha[d] been raised about the admissibility of both of
these experts,” the Court convened a hearing pursuant to Daubert

vy. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) with

 

respect to Mr. Donaldson’s testimony, and a hearing pursuant to

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) with respect to

 

Mr. Jeselson’s testimony. See Transcript dated April 12, 2021 at

20:4-8. Those hearings occurred on April 14, 2021 and April 16,

 

 

 
Case 1:19-cr-00354-JSR Document 102 Filed 04/19/21 Page 2 of 4

2021, respectively. Following the Daubert hearing, the Court
received supplemental briefing from both the Government and the
defense. See Dkt. Nos. 100 & 101. After carefully reviewing these
briefs, along with the thoughtful arguments made by both sides
during the hearings, the Court rules as follows:

With respect Mr. Donaldson, the defense’s motion to exclude
his testimony is granted. Not being a scientist or an engineer,
Mr. Donaldson was not able to give a detailed account of the
scientific methodology underlying his opinion that the interaction
with certain cell-towers of two cellphones allegedly associated
with Mr. Polanco shows that on February 5, 2019, between 6:00 p.m.
and 9:00 p.m., Mr. Polanco was nearby where Mr. Carela was
allegedly assaulted by Mr. Nieves. However, despite the Daubert-
like deficiencies, if Mr. Donaldson’s testimony were more relevant
than it is, the Court might have permitted it, subject to requiring
that it be qualified by various statements that would reveal its

limitations. Cf. United States v. Hill, 818 F.3d 289, 299 (7th

 

Cir. 2016) (cautioning the Government “not to present historical
cell-site evidence without clearly indicating the level of
precision -- or imprecision -- with which that particular evidence
pinpoints a person’s location at a given time”); United States v.
Medley, 312 F. Supp. 3d 493, 502 (D. Md. 2018) (permitting cell-

site testimony only after the witness “has fully explained during

—2-

 

 

 

 

 
Case 1:19-cr-00354-JSR Document 102 Filed 04/19/21 Page 3 of 4

direct examination the inherent limitations of the accuracy of his
location evidence”). However, the fact that Mr. Polanco was in the
same general vicinity around the time when Mr. Carela was allegedly
assaulted by Mr. Nieves is of very modest relevance at best and,
rather, invites ungrounded speculation and confusion. Moreover,
dressing up this evidence of very limited relevance in the guise
of an expert opinion gives it a prominence that only invites
further confusion and prejudice. Accordingly, the testimony is
excluded under Federal Rule of Evidence 403.

With respect to Mr. Jeselson, the motion to exclude his
testimony is partly granted and partly denied. Whatever the
methodological limitations of such testimony, see generally Fareed
Nassor Hayat, Preserving Due Process: Requiring Frye and Daubert
in Gang Cases, 51 New Mex. L. Rev. 197 (2021), the Second Circuit
has repeatedly made clear that an investigator who has spent a
great deal of time investigating a gang can testify as an expert

to the gang’s overall rules and practices, see, €.g-, United States

 

v. Mejia, 545 F.3d 179, 190 (2d Cir. 2008) (collecting cases).
Nonetheless, in the context of this case, the relevance of such
testimony could easily be outweighed by its prejudicial impact if
it were not appropriately limited. Accordingly, the Court will
permit Mr. Jeselson to offer limited testimony (1) establishing

his qualifications as an expert, such as by reference to his tenure

—3-

 

 

 

 

 

 

 

 
Case 1:19-cr-00354-JSR Document 102 Filed 04/19/21 Page 4 of 4

with the Bronx Gang Squad where he investigated street gangs,
including the Trinitarios gang; and (2) discussing the Trinitarios
constitution and rules, including the gang’s prohibition against
cooperating with law enforcement. Furthermore, in the spirit of
these limitations, Mr. Jeselson’s direct testimony will be limited
to 30 minutes (exclusive of any time spent at side-bar, ruling on
objections, or other interruptions, if any).

The Clerk of the Court is directed to close the entry at
docket number 101.

SO ORDERED.

Dated: New York, NY wiley

7 — ~
April 18, 2021 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 

 
